      Case 6:21-cv-02024-MJJ-PJH Document 1-1 Filed 07/14/21 Page 1 of 4 PageID #: 5
                ~
                                        CITATION
..~        M                        STATE OF LOUISIANA


                                        27th   JUDICIAL DISTRICT COURT
      ERICA SMITH
                                        PARISH OF ST. LANDRY
      VS
      DOLGENCORP DBA                     CIVIL N®. C-210898A


 TO THE DEFENDANT    DOLGENCORP, LLC D/B/A DOLLAR GENERAL STORE #11664
 THROUGH ITS AGENT FOR SERVICE: CORPORATION SERVIE COMPANY, 501
 LOUISIANA AVE. BATON ROUGE. LA 70802

               You are hereby summoned to comply with the demand

 contained in the petition/of which a true and correct copy

 (exclusive of exhibits) accompanies this citation, or make

  an appearance,either by filing a pleading or otherwise, in

 the 27th Judicial District Court in and for the Parish of

  St. Landry, State of Louisiana, within fifteen (15) days

  after the service hereof,under penalty of default.

               Witness the Honorable the Judges of said Court, this              9TH

  day of             MARCH     , A. D. 2021.


  Issued and delivered                March 9. 2021




                                                                A1611U.C19 "ll
                                               Deputy Clerk of Court




  REQUESTED BY:              EULIUS SIMIEN




                                                                                  Exhibit A
~,~   .~, -•   Case 6:21-cv-02024-MJJ-PJH
                             ,            Document 1-1 Filed 07/14/21 Page 2 of 4 PageID #: 6




                ERICA SMITH                                               SUIT NO. otCL$    DIV.

                versus                                                    27TH JUDICIAL DISTRICT COURT

                DOLGENCORP, LLC DB/A DOLLAR                               PARISH OF ST. LANDRY
                GENERAL          DOLLAR         GENERAL
                STORE # 11664                                             STATE OF LOUISIANA

                FILED:
                                                                                             •.
                                                                                             .:_     s'   ~'~ ° ~:~
                                                                          DEPUTY CLERK:-,          * Par ? :: i, C 'x;W Y, e_r '::~: ,s ` t

                                                   PETITION FOR DAMAGES

                         The petition of Erica Smith, a major domiciled in the Parish of St. Landry, State of

                Louisiana, who respectfully represents that:

                                                                     l.
                         Made defendant herein is DOLGENCORP, LLC d/b/a Dollar General Store # 11664,

                which is a foreign Limited Liability company authorized to do and doing business in Louisiana
                                        _J
                with its only member, Dollar General Corporation which was formed under the laws of the State

                of Tennessee with its principal place of business in the State of Tennessee, which may be served

                through its agent for service, Corporation Service Company, 501 Louisiana Avenue, Baton

                Rouge, Louisiana 70802.

                                                                     2.

                         The DOLGENCORP, LLC d/b/a Dollar General Store # 11664 is liable, unto the

                Plaintiff, Erica Smith, for the following, to-wit:

                                                                     ki

                         On or about Apri14, 2020, Erica Smith was proceeding with all due care and caution as a

               patron at the Dollar General Store # 116641ocated at 10656 Highway 190, Opelousas, Louisiana

               and owned, operated or otherwise possessed by DOLGENCORP, LLC d/b/a Dollar General

               Store # 11664.

                                                                     4.

                         At the same time, Ms. Smith was injured when she slipped in shampoo that was dripping

               on the floor from a display of shampoo bottles. The cashier who helped Ms. Smith up told Ms.

               Smith that she knew there was shampoo on the floor before Ms. Smith fell, but she had not had

               time to clean it up.

                                                                     5.

                         Because there were shampoo bottles dripping shampoo onto the floor of the aisle way and
-k-;   , ,. E   Case 6:21-cv-02024-MJJ-PJH Document 1-1 Filed 07/14/21 Page 3 of 4 PageID #: 7




                the defendant's employees did not remove the hazard despite their knowledge of it, Erica Smith

                was injured.

                                                                  6.

                        This condition was created by DOLGENCORP, LLC d/b/a Dollar General Store # 11664

                 and was allowed to remain for an unreasonable period of time after it knew or should have

                 known of it.

                                                                  7.

                        Erica Smith's injuries were caused by the negligence of DOLGENCORP, LLC d/b/a

                 Dollar General Store # 11664 and/or its agents, employees, servants, or others for whorri it is

                 legally responsible in the following non-exclusive particulars:

                        a)      Failing to provide a safe place for its patrons, including Erica
                                Smith;

                        b)      Failing to clean up the shampoo that was dripping onto the floor of
                                the aisle even though employees of the defendant knew of the
                                condition and had adequate time to clean it up, thereby establishing
                                the knowledge or constructive knowledge of the hazard;

                        c)      Creating the hazardous condition by allowing bottles of shampoo
                                that were dripping shampoo onto the floor to remain on the shelves
                                and failing to take reasonable steps to correct the hazard or
                                otherwise prevent the injuries;

                        d)      Failirig to take adequate and proper steps, including, but not
                                limited to, failing to warn of the hazard;

                        e)      Failing to institute, promulgate and enforce policies and
                                procedures relative to the proper steps to be taken to prevent and
                                discover slip and fall hazards and to remedy the those hazards after
                                they are discovered or should have been discovered; and

                        f)      Other acts of negligence to be proven at the trial of this cause..

                                                                  ~~


                        As a direct and proximate result of the above-described incident; Erica Smith has suffered

                 injuries and/or aggravations of pre-existing injuries to her hand, thumb, back, knee, ankle and

                 other parts of her mind and body, resulting in general damages including physical injury and the

                 accompanying pain and suffering and mental pain and anguish, including worry, upset and loss

                 of enjoyment of life.

                                                                  9.


                         As a direct and proximate result of the above-described incident, Plaintiff, Erica Smith

                 has suffered special damages including medical bills, loss of income and/or earnings capacity,

                 and the loss of the ability to provide services for herself that she would have otherwise provided.
~ I   ,   k     Case 6:21-cv-02024-MJJ-PJH Document 1-1 Filed 07/14/21 Page 4 of 4 PageID #: 8


              f- i ,   .   ;'



                                WHEREFORE, Erica Smith prays that, after the expiration of all legal delays and due

                   proceedings had, there be a judgment rendered herein in her favor and against the defendant,

                   DOLGENCORP, LLC d/b/a Dollar General Store # 11664 for all damages reasonable under the

                   premises together with legal interest thereon from the date of judicial demand until paid, for all

                   costs of these proceedings and any other damages, penalties, or sanctions reasonable under the

                   premises.

                                                                         Respectfully submitted:

                                                                         Simien & Simien, L.L.C.
                                                                         Attorneys and Counselors at Law
                                                                         7908 Wrenwood Boulevard
                                                                         Baton Rouge, Louisiana 70809
                                                                         (225) 932-22.~5) 932-9286 (fax)




                                                                                Eulis Simien—
                                                                                            ,Bar # 12077—
                                                                                Jimmy Simien, Bar, # 1598
                                                                                Mark W. Simien, Bar # 23303

                   PLEASE SERVEo

                   DOLGENCORP, LLC d/b/a
                   Dollar General Store # 11664
                   through its agent for service
                   Corporation Service Company
                   501 Louisiana Avenue
                   Baton Rouge, Louisiana 70802




                                                                                                                ai I,eurt s CiE`ri °e

                                                                                       ~@led                :J •    ~    ~~   ~


                                                                                        _-----
                                                                                                        ®y. CIerE          Q~,          ~'`
                                                                                                                          •- 1 2f 0 ® 1
                                                                                      OPElOUSAS, LOUISIRNA
                                                                                            This is 4o cn                  on til® ®e the
                                                                                                          oti th® o~l~inal
                                                                                      ~nd cerr®ct eopy                             ansh
                                                                                                          of Caurt et~G~~           n,
                                                                                      oflio® ®i ths CI®rk


                                                                                                     pepotp C19r 4 Coart          U      ,
